                Case 19-23064-PGH              Doc 28      Filed 01/31/20      Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

IN RE:                                                              CASE No. 19-23064-BKC-JKO
                                                                    Chapter 13
KISHMA GUMBS
       Debtor
________________________________/

MOTION TO MODIFY TERMS AND INTEREST RATE OF THE SECURED CLAIM OF ALLY
               BANK TREATED IN PLAN PUSUANT TO §1322 (b)(2) and
       Certificate of Service of the Motion and the Court Generated Notice of Hearing

         COME NOW the Debtor, Kishman Gumbs, and hereby file this Motion to Modify Terms and
Interest Rate on Secured Claim of Ally Bank, Claim No.: 7 (“Ally Bank”) Treated in Plan Pursuant to
§1322 (b)(2) and in support thereof state as follows:


         1. The Debtor filed for Chapter 13 protection on September 30, 2019 to reorganize their debt.
         2. That   set    forth in the      Debtor’s    schedule   is   a   2013   Mitsubishi   Lancer,   Vin
            #JA32U2FU2DU016863 with 60,000 miles valued by NADA $7,625.00 and valued by Ally
            Bank as per Proof of Claim No.: 7.
         3. That Ally Bank holds a purchase-money security interest through a financing statement in
            Debtor’s 2013 Mitsubishi Lander in the amount of $3,156.18 bearing interest at the rate of
            13.25% (“Secured Claim”).
         4. That at the time of filing for Chapter 13 protection, the prime interest rate was 5.00% and the
             Debtor seeks to modify the interest rate on the Secured Debt, under §1322 (b)(2), to 6.00%
             thereby including a 1.00% risk adjustment and modify the terms of the Secured Debt to
             provide for its cure over the life of the Plan.


         WHEREFORE the Debtor respectfully request this Honorable Court enter an order


         A) Approving the modification of the terms of the Secured Debt of Ally Bank to the 60 month
             Plan term;
         B) Approving the modification of the interest rate of the Aly Bank’s Secured Debt to 6.00%;
         C) Setting forth that any claim filed by or on behalf of Ally Bank shall be deemed amended
             accordingly.
         D) Approving attorney fees and cost of $525.00 for representation involved with this motion

        I certify that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and I am in compliance with the additional qualifications to practice in this court set forth in
Local Rule 2090- 1(A)
                     Case 19-23064-PGH            Doc 28       Filed 01/31/20   Page 2 of 2




                                                                      Respectfully submitted,
                                                                      Miller & Funcia, P.A.
                                                                      9555 N. Kendall Drive, Suite 211
                                                                      Miami, Florida 33176
                                                                      Phone: 305-274-2922
                                                                      Fax: 305-722-3656
                                                                      millerandfunciapa@gmail.com
                                                                      /s/________________________
                                                                      Jose P. Funcia, Esq. FBN 0698210



         CERTIFICATE OF SERVICE AND COMPLIANCE WITH LOCAL RULE 9073-1(D)

       I certify that a true copy of the foregoing motion, and a true copy of the Notice of Hearing of the
 foregoing motion, subsequently generated by the court after the filing of the foregoing motion, will be
 served on January 31, 2020 as follows:

Electronically

Jose P Funcia on behalf of Debtor Kishma P Gumbs
millerfunciaecf2@gmail.com,, millerandfunciapa@ecf.inforuptcy.com

Ida Moghimi Kian on behalf of Creditor FLAGSTAR BANK, FSB
southerndistrict@shdlegalgroup.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Via First Class Mail

Ally Bank
P. O. Box 130424
Roseville, MN 55113-0004

VIA Certified Mail

Ally Bank
C/O Jeffrey J. Brown, CEO
200 West Civic Centre Drive
Sandy, UT 84070
Certified No.: 7019 0700 0001 6507 1143

                                                                      Respectfully submitted,
                                                                      Miller & Funcia, P.A.
                                                                      9555 N. Kendall Drive, Suite 211
                                                                      Miami, Florida 33176
                                                                      Phone: 305-274-2922
                                                                      Fax: 305-722-3656
                                                                      millerandfunciapa@gmail.com
                                                                      /s/________________________
                                                                      Jose P. Funcia, Esq. FBN 0698210
